In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-18-00341-CV
     ___________________________

     JERALD H. MILLER, Appellant

                    V.

       SHEREE LUCAS, Appellee



  On Appeal from the 352nd District Court
          Tarrant County, Texas
      Trial Court No. 352-291003-17


   Before Gabriel, Kerr, and Pittman, JJ.
  Memorandum Opinion by Justice Gabriel
                          MEMORANDUM OPINION

      Appellant Jerald H. Miller attempts to appeal from the trial court’s “Final

Judgment”1 in favor of appellee Sheree Lucas and from “all judgments . . . to the date

of [his] Notice of Appeal.” After timely filing a motion for new trial on July 24,2

which the trial court denied on July 31, Miller filed a notice of appeal on October 22.

On October 24, we notified Miller that his notice of appeal appeared to have been

untimely filed and advised that we would dismiss his appeal for want of jurisdiction

unless he responded no later than November 5 and showed grounds to continue the

appeal. See Tex. R. App. P. 42.3(a), 44.3. Miller did not respond.

      Because Miller timely filed a motion for new trial but did not file a motion to

extend the time to file his notice of appeal, the notice was due no later than

September 19. See Tex. R. App. P. 26.1(a)(1). Because Miller filed his notice of appeal

thirty-three days after the appellate deadline expired, we do not have jurisdiction over

his attempted appeal. See Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997); Florence

v. Miller, No. 02-17-00325-CV, 2017 WL 4683829, at *1 (Tex. App.—Fort Worth

Oct. 19, 2017, no pet.) (mem. op.); Ross v. Guerra, 83 S.W.3d 899, 900 (Tex. App.—


      Miller erroneously states in his notice of appeal that the date of the final
      1

judgment was July 31, 2018; but the trial court signed the final judgment on June 21,
2018.
      2
       Although the motion was filed one day after the thirty-day deadline expired,
Miller had placed it in the mail on July 21, rendering it timely filed. See
Tex. R. Civ. P. 5, 329b(a); see also Tex. R. App. P. 9.2(b)(1).

                                           2
Texarkana 2002, no pet.); see also Tex. R. App. P. 26.3. Accordingly, we dismiss the

appeal for want of jurisdiction. See Tex. R. App. P. 43.2(f).


                                                       /s/ Lee Gabriel

                                                       Lee Gabriel
                                                       Justice

Delivered: December 13, 2018




                                            3